DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 16 November 2021. 
This office action is made Final.
Claims 1-3, 5-12, 14-16, and 18-20 have been amended
Claim 13 has been cancelled.
All objections and all rejections have been withdrawn as necessitated by the amendment.
Claims 1-12, 14-20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-7, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Fischer (20110289401, 2011) in further view of Gramlich (US 5826025, 1998)
As per independent claim 1, Fischer discloses a system comprising:
Server; processor (FIG 1; 0030: System is viewed as server which has a processor)
Memory (0031)
receive an electronic document (Claim 1; 0048: document access/retrieved)
receive an indication of a plurality of user computing devices communicatively connected to the one or more servers via a network (FIG 1; 0012; 0052: discloses includes a second user system communicably coupled with the first user system over a network. Thus, since the system communicate, then it is implicit that an indication has to be received.) 
each of the plurality of user computing devices having a copy of the electronic document stored in a local memory
 receive a connector comprising first annotation layer and a second annotation layer generated at a first user computing device of the plurality of user computing devices via the network, (Note: this limitation states a connector is just the combination of two annotation layers; Claim 1; 0049: user requests to annotate document which in response an overlay is placed and displayed over the document. Claim 2-3, 0055, 0059, 0063: Additional layers at displayed/generated on a top document of a user. The combination of these layers is viewed as a connector )
 wherein the first annotation layer is associated with the electronic document and includes information describing an annotation of the electronic document by a first user of the first user computing device; (Claim 1; 0049, 0051, 0053, 0066: Discloses forming an overlay to be relative to the document size. In other words, having the space/size of the overlay corresponds to the document size/resolution. 0049, 0051; Claim 1: Furthermore, annotations are placed in the layer and contains information regarding the annotations)
determine a second user computing device of the plurality of user computing devices to receive the connector (annotation layers); and  (Claim 1: allow access to the annotation to the second user; 0052: enable the second user to retrieve the annotation information; 0056: enable the second user to receive multiple annotation layers; all forms of determining. )
transmit the connecter/annotation layers to the second user computing device via the network, wherein transmitting the connector/annotation layers does not include transmitting either the electronic document or a copy of the electronic document.(0052: if the second user already has the document, then only the annotation information is sent; 0056: second user receives multiple annotations layers, not the document)
However, the cited art fails to specifically disclose wherein the connector indicates a connection between the first annotation layer and the second annotation layer and transmitting the connector comprising the layers and connection to another user/device. However, Gramlich discloses the forming of an annotation overlay group that comprises at least a first and second annotation layer. (FIG 2; Col 4, lines 8-14) Furthermore, each annotation overlay corresponds to a single source and each overlay group can correspond to the same document/cross-reference to the same document. In other words, a combination/grouping of annotation layers can be associated with one document. Furthermore, each overlap group contains a unique source identifier. (FIG 2, Claim 1-3; Col 4, lines 8-14; Col 6, lines 59-61; Col 7, lines 5-8, 35-38) Thus, shows that the overlay group of layers is a form of a connecter having a connection between each other within the group. Furthermore, said overlay group can be transferred from a first device to a second device. (FIG 2; Col 5, lines 41-43; Col 11, lines 43-45: overlay group(s) are transferred from a first device to a second device and combined with a document for display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modified the cited art with the disclosed proxy server with of Gramlich since it would have provided a more efficient method for handling large amounts of annotation overlays and for providing annotation overlays from diverse 
	
As per dependent claim 2, Fischer discloses the one or more servers to store the received connector/annotation layers in the program memory. (0051); See also Gramlic (FIG 2)
As per dependent claim 5, Fischer discloses the connector/annotation layers includes metadata regarding of the connector/annotation layer; (0027, 0052-0053; 0062; Claim 26; see Gramlich: FIG 2, Col 7-9 ); and the executable instructions that cause the one or more servers to determine the second user computing device to receive the annotation layer cause the one or more processors to determine the second computing device based at least in part upon the metadata. (0007; 0052-0053; Claim 26: server transmits the annotation information to the second user; also see Gramlich: FIG 2; Col 5, lines 41-43; Col 11, lines 43-45: server sends overlay group to another device)
As per dependent claim 6, Fischer discloses the annotation layer is independent of the format of the electronic document and is stored separately from the electronic document. (0051,0061: annotation overlay and information regarding the overlay and its annotation are stored separately).
As per dependent claim 7, Fischer discloses the annotation layer includes (i) an image of the annotation, (ii) an indication of a coordinate space of the electronic document, and (iii) a position of the image of the annotation within the coordinate space. (0051: annotation itself is stored; thus an image of the annotation is stored. Also, the position information of the annotation was stored. Discloses forming an overlay to be 
As per independent claim 15, Claim 15 recites similar limitations as in Claim 1 and is rejected under similar rationale. 
As per dependent claims 18-20, Claims 18-20 recite similar limitations as in Claim 5-7 and are rejected under similar rationale. 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in further view of Gramlich in further view of Flemings et al (US 20110022942, pub. 1/27/2011)
As per dependent claim 3, based on the rejection of Claim 1 and the rationle incorporated, Gramlich discloses different annotation layers referencing different documents (FIG 2, Claim 1-3; Col 4, lines 8-14; Col 6, lines 59-61; Col 7, lines 5-8, 35-38) However, the cited art fails to specifically disclose the annotation includes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modified the cited art with the disclosed feature(s) of Flemings since it provided a system that allows users to annotate objects on a webpage and allow the displaying and interacting of the annotations.
As per dependent claim 16, Claim 16 recites similar limitations as in Claim 3 and is rejected under similar rationale. 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in further view of Gramlich in further view of Flemings et al in further view of Gupta et al (US6212565, 2001)
As per dependent claim 4, based on the rejection of Claim 3 and the rationale incorporated, Flemings discloses obtain a copy of the second electronic document; and  transmit the copy of the second electronic document to the second user computing device. (0117). However, the cited art fails to disclose store the copy of the second electronic document in the program memory. However, Gupta discloses a proxy server that obtains a request for access a specific resource (e.g. document)In response, a proxy server that obtains a document from the web, stores a copy of the document in its cache/memory and transmits it to the client. (Col 1, lines 42-55)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modified the cited art with the disclosed proxy server 
As per dependent claim 17, Claim 17 recites similar limitations as in Claim 4 and is rejected under similar rationale. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flemings (20110022942, 2011) in further view of Gramlich 
As per independent claim 8, Flemings discloses a medium storing instructions for implementing an electronic document markup tool (0131: includes program to annotate a document), comprising:
receive a first electronic document (0124, 0129 )
receive from a user an indication of a connection between a portion of the first electronic document and a second electronic document;  (0124, 0134 discloses creating an annotation which includes selecting the location wherein the annotation is anchored at. 0125 discloses a form where the user can enter a URL to be entered that when selected, it accesses and obtained a second document as explained in Paragraphs 0103-0104. By creating this annotation having a URL that results in receiving a second document upon selecting the URL, this results in receiving a indication of a connection between a portion of first and second documents.
generate a connector indicating a connection between a first annotation layer associated with the portion of the first electronic document and the second electronic document (0124, 0134: Creating an annotation that includes a URL that points to a second document and accesses the second document when the URL is selected and activated (see 0104); form of a connector)
wherein the connector is separate from each of the first and second electronic documents;  (0124, 0133-134:; Claim 1: annotation is not on the second document. Furthermore, the annotation is positioned on/placed in a transparent layer wherein the layer is positioned over the first document; first document has its own layer which is beneath the layer with the annotation)
apply the first annotation layer of the connector to the first electronic document such that an indication of the connection overlays the portion of the first electronic document,  wherein the connector and the first electronic document remain separate;  (0124, 0134: discloses creating the annotation on the webpage. 0103: user triggers the display of the annotation data on the webpage. Annotation data is displayed on a transparent layer that is located above the webpage/document. Therefore, the document/webpage and annotation are different layer; thus separate) 
present the first electronic document and the overlaid indication of the connection to the user via a display of the computer system; 
receive from the user a selection of the indication of the connection; and (0104 and FIG 5E: URL in the annotation data is selected)
3931932/49665-CON1present the second electronic document to the user in response to receiving the selection of the indication of the connection. (FIG 5F: Second webpage retrieved in response to selection of link/URL and displayed)
However, the cited art fails to specifically disclose a connector indicating a connection between a first annotation laver associated with the portion of the first electronic document and a second annotation layer associated with the second electronic document, wherein the connector includes both the first annotation layer and the second annotation layer. However, Gramlich discloses the forming of an annotation overlay group that comprises at least a first and second annotation layer. (FIG 2; Col 4, lines 8-14) Furthermore, each annotation overlay in the overlay group can correspond to a single source/document wherein each overlay group can cross-reference to a plurality of documents. In other words, a combination/grouping of annotation layers can be associated with one or more documents. Gramlich discloses a first layer in the overlay can be associated with a first document and a second layer in the overlay is associated with a second document. Furthermore, each overlap group contains a unique source identifier. Therefore, each overlay/layer shares the same unique source identifier (a form of a connection among the layers)(FIG 2, Claim 1-3; Col 4, lines 8-14; Col 6, lines 59-61; Col 7, lines 5-8, 35-38) Thus, shows that the overlay group of layers is a form of a connecter having a connection between the layers with each other within the group. Furthermore, said overlay group can be transferred from a first device to a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modified the cited art with the disclosed proxy server with of Gramlich since it would have provided a more efficient method for handling large amounts of annotation overlays and  for providing annotation overlays from diverse sources of commentary for World-Wide Web documents wherein the provided annotation overlays are stored in a more well-organized fashion.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flemings in further view of Gramlich in further view of Adobe (“Link HTML to PDF page”, online as of 4/22/2014, 1 page)
As per dependent claim 9, Flemings discloses both documents are webpages (webpage linked to another webpage). (0117) However, Flemings fails to discloses the first electronic document and the second electronic document are different types of the following document types: word processing documents, publication layout documents, unformatted text documents, web pages, image-based documents, slide presentations, or spreadsheets. In other words, Flemings does not disclose the first or second document is not a webpage. However, Adobe discloses the ability to have a HTML page (webpage) have a hyperlink that points to a PDF. (page 1)
It would have been obvious to one ordinary skill before the effective date of Applicant’s invention to have modified the cited art with the disclosed features of Adobe 
As per dependent claim 10, Flemings discloses the URL in the annotation data includes an indication of a target representing the second document. In addition, Gramlich discloses the second annotation indicates the target portion of the second document (FIG 2; Claim 1-3; Col 4, lines 8-14; Col 6, lines 59-61; Col 7, lines 5-8, 35-38; Col 8, line 55- Col 11, line 15: annotation layer discloses information on where to make the annotation on the document) however, fails to disclose an indication of a target portion of the second electronic document. Based on the rejection of Claim 9 and the rationale incorporated, Adobe discloses the hyperlink can target a specific page in the PDF. Specifying a specific page in the URL would indicate a target portion of the second document. (page 1)

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flemings in further view of Gramlich in further view of Fischer 
As per dependent claim 11, Flemings discloses the first annotation layer includes information regarding a coordinate space, and electronic document mark-up tool further causes the computer system to apply the annotation layer of the connector to the first electronic document based upon the information regarding the coordinate space (0110: determine the size /dimensions of a multimedia object and create one or more layers based on the determined size.  0125: discloses the annotation data includes coordinates defining the specified location. The specified location may include coordinates in a coordinate system that is defined relative to, and that is within the 
However, the cited art fails to specifically disclose information regarding a coordinate space of the first document and apply the annotation layer based on information regarding a coordinate space of the first document. However, Fischer discloses forming an overlay to be relative to the document size. In other words, having the space/size of the overlay corresponds to the document size/resolution. Also, the overlay’s size is adjustable. Fischer discloses scaling the annotation overlay to be relative based on positioning information to facilitate the alignment of the overlay relative to the document. The position information includes the document size/resolution. In other words, the document size/resolution is needed to properly scale the overlay relative to the document.  Therefore, in order to use the document size/resolution, it would have been obvious to one of ordinary skill in the art before the effective filing date that the size/resolution must have been determined at an earlier time BEFORE the overlay is created and scaled relative to the document since it would allowing the facilitation of the alignment of the overlay relative to the document. 0049, 0051, 0053, 0066)


As per dependent claim 14, Fleming discloses Annotation layer includes: (i) image of the annotation; (FIG 5E; 0103: image of the annotation). Furthermore, based on the rejection of Claim 11 and the rationale incorporated, Fischer discloses the annotation layer includes (i) an image of the annotation, (ii) an indication of a coordinate space of the electronic document, and (iii) a position of the image of the annotation within the coordinate space. (0051: annotation itself is stored; thus an image of the annotation is stored. Also, the position information of the annotation was stored. Discloses forming an overlay to be relative to the document size. In other words, having the space/size of the overlay corresponds to the document size/resolution. Also, the overlay’s size is adjustable. Fischer discloses scaling the annotation overlay to be relative based on positioning information to facilitate the alignment of the overlay relative to the document. The position information includes the document size/resolution. In other words, the document size/resolution is needed to properly scale the overlay relative to the document. Therefore, in order to use the document size/resolution, it would have been obvious to one of ordinary skill in the art before the effective filing date that the size/resolution must have been determined at an earlier time BEFORE the overlay is created and scaled relative to the document since it would allowing the facilitation of the alignment of the overlay relative to the document.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Flemings in further view of Gramlich in further view of Soon-Shiong et al (herein as “Soon”) ( US  20160004711, EFD 3/6/2013)
	As per dependent claim 12, Fleming discloses displaying the second document in response to selecting a link from the annotation. (0117) Flemings discloses the ability to create webpages/document having overlaid annotation data with URLs in the form of selectable links. (0124, 0134) In some instances, the first document could be the main or home page of a webpage/website. ( see 0159: entry/annotation of a homepage). When the URL/link is selected, it loads a new document.  (0117) Furthermore, the functionality of Flemings is repeatable in creating multiple documents having its own overlaid annotation data. Therefore, Flemings can create and display a second document having its own overlaid annotation data comprising a URL/link. It would have been obvious to one ordinary skill before the effective date of Applicant’s invention that the user would have the generated second document with the second annotation data having the URL point to the home page (first document). This would allow the user to return to the home page/first document without using the back button of a browser eliminating the need of revisiting previous webpages that are in-between the second document and the home page. Furthermore, Gramlich discloses a (second) layer being applied to the (second) document (FIG 2; Claim 1-3; Col 4, lines 8-14; Col 6, lines 59-61; Col 7, lines 5-8, 35-38;)
	However, the cited art fails to disclose includes a reverse indication as claimed that when selected in the second document, it sends the user to the first document. 

It would have been obvious to one ordinary skill before the effective date of Applicant’s invention to have modified the cited art with the disclosed features of Adobe since it would have provided the benefit of an alternate and quicker method to return to the home page/first document. 
	In combination, would have been obvious to one ordinary skill before the effective date of Applicant’s invention to add the bidirectional link of Soon to the annotation data of the cited art of the second document since it would allow the user to directly return to first document that the user was just at to provide a convenient way to return to the place of origin. Thus, when the user clicks on the displayed link/URL within the overlaid annotation data of a first document, the URL would be directed to a second webpage having annotation data. When the user accesses the second document, the second document and its overlaid annotation data would be displayed, resulting in the display of the URL/hyperlink wherein this URL/hyperlink would send the user back to the first document upon selection. Thus, this would incorporate Soon’s functionality of a apply the connector to the first electronic document such that a reverse indication of the connection overlays at least a portion of the second electronic document, wherein the connector and the second electronic document remain separate; present the second electronic document and the overlaid reverse indication of the connection to the user via the display of the computer system; receive from the user a selection of the reverse indication of the connection; and present the portion of the first electronic document having the overlaid indication of the connection to the user in response to receiving the selection of the reverse indication of the connection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 15-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-10, of U.S. Patent No. 10380235 in further view of Fischer in further view of Gramlich. Both 10380235 and 
It would have been obvious to one ordinary skill before the effective date of Applicant’s invention to have modified the cited art with the disclosed features of Fischer since it would have provided of improved document collaboration capabilities.
Furthermore, 10380235 and Fischer fail to disclose wherein the connector indicates a connection between the first annotation layer and the second annotation layer and transmitting the connector comprising the layers and connection to another user/device. However, Gramlich discloses the forming of an annotation overlay group that comprises at least a first and second annotation layer. (FIG 2; Col 4, lines 8-14) Furthermore, each annotation overlay corresponds to a single source and each overlay group can correspond to the same document/cross-reference to the same document. In other words, a combination/grouping of annotation layers can be associated with one document. Furthermore, each overlap group contains a unique source identifier. (FIG 2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modified the cited art with the disclosed proxy server with of Gramlich since it would have provided a more efficient method for handling large amounts of annotation overlays and for providing annotation overlays from diverse sources of commentary for World-Wide Web documents wherein the provided annotation overlays are stored in a more well-organized fashion.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10380235 in further view of Gramlich. Both 9828454 and the current application disclose receive a first electronic document; receive from a user an indication of a connection between a portion of the first electronic document and a second electronic document; 	generate a connector indicating a connection between a first annotation layer associated with the portion of the first electronic document and the second electronic document, wherein the connector is separate from each of the first and second electronic documents; 	apply the first annotation layer of the connector to the first electronic document such that an indication of the connection overlays the portion of the first electronic document, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modified the cited art with the disclosed proxy server with of Gramlich since it would have provided a more efficient method for handling large amounts of annotation overlays and for providing annotation overlays from diverse sources of commentary for World-Wide Web documents wherein the provided annotation overlays are stored in a more well-organized fashion.

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177